 327 NLRB No. 1501  NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Green Bay Area Visitor & Convention Bureau andUnited Food and Commercial Workers UnionLocal 73A, affiliated with the United Food and
Commercial Workers International Union,AFLŒCIOŒCLC.  Case 30ŒCAŒ14547March 18, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on December 30, 1998, theGeneral Counsel of the National Labor Relations Boardissued a complaint on January 27, 1999, alleging that the
Respondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union™s
request to bargain and to furnish information following
the Union™s certification in Case 30ŒRCŒ6032.  (Official
notice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer admittingin part and denying in part the allegations in the com-plaint.On February 16, 1999, the General Counsel filed aMotion for Summary Judgment.  On February 18, 1999,the Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.
The Charging Party filed a brief in support of the Motion
for Summary Judgment.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain and to furnish information, but attacks the validityof the certification on the basis of the Board™s unit de-termination in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  Wetherefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).1                                                       1 We also find no merit in the Respondent™s contention that the com-plaint does not comply with applicable statutes of limitations.  TheRespondent provides no information concerning this contention, andWe also find that there are no factual issues requiring ahearing with respect to the Union™s request for informa-tion.  The Union requested the following informationﬁfor the previous twenty-four (24) month period ending
November 13, 1998, as it pertains to the bargaining unitemployeesﬂ:A list of current employees, including their names,dates of hire, rates of pay, job classification, last knownaddress, phone number, date of completion of any pro-bationary period, and social security number.A copy of all current company personnel policies,practices, or procedures.A statement and description of all company personnelpolicies, practices or procedures other than those men-tioned in Number 2 above.A copy of all company fringe benefit plans includingpension, profit sharing, severance, stock incentive, va-cation, health and welfare, training, legal services,Child care or any other plans which relate to the em-ployees.Copies of all current job descriptions.Copies of any company wage or salary plans.Copies of all disciplinary notices, warnings or recordsof disciplinary personnel actions for the last year.The Respondent™s answer admits that the Respondentrefused to provide this information to the Union, but de-nies that the information requested is necessary and rele-vant to the Union™s duties as the exclusive bargainingrepresentative of the unit employees.  However, it is well
established that, with the exception of the employees™
social security numbers requested in paragraph 1,2 therequested information is presumptively relevant and mustbe furnished on request.  See Trustees of Masonic Hall,261 NLRB 436 (1982), and Mobay Chemical Corp., 233NLRB 109 (1977).Accordingly, we grant the Motion for Summary Judg-ment and will order the Respondent to bargain and tofurnish the requested information with the exception of
employee social security numbers.On the entire record, the Board makes the following                                                                                        we note that the unfair labor practice charge and complaint allegationsare consistent with the time provisions of Sec. 10(b) of the Act.2 See Sea-Jet Trucking Corp., 304 NLRB 67 (1991).  Accordingly,the employee social security numbers allegation is remanded to theRegional Director for further appropriate action. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2FINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a nonstock non-profit corporation, has been engaged in the business ofoperating the Expo Center and promoting tourism in theGreen Bay area from its place of business in Green Bay,Wisconsin.During the calendar year ending 1998, the Respondent,in conducting its operations, provided services valued inexcess of $50,000 to businesses located outside the State
of Wisconsin.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held October 6, 1998, the Un-ion was certified on December 11, 1998, as the exclusivecollective-bargaining representative of the employees in
the following appropriate unit:All full-time and regular part-time setup, cleanup andmaintenance employees employed by the Green BayArea Visitor & Convention Bureau, Inc., at the Brown
County Veterans Memorial Arena and Exposition
Center complex, Green Bay, Wisconsin; excluding of-fice clerical, sales security, rescue and managerial em-ployees, car parkers, ushers, stage employees, servicerepresentatives, door persons, tour escorts, employeesof Promotional Management, Inc., temporary agencyemployees, guards, and supervisors as defined in theAct, and all other employees.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B. Refusal to BargainSince November 13, 1998, the Union has requested theRespondent to bargain and to furnish information, and,since November 20, 1998, the Respondent has refused.We find that this refusal constitutes an unlawful refusalto bargain in violation of Section 8(a)(5) and (1) of the
Act.CONCLUSION OF LAWBy refusing on and after November 20, 1998, to bar-gain with the Union as the exclusive collective-bargaining representative of employees in the appropriate
unit and to furnish the Union requested information, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union and, if an
understanding is reached, to embody the understanding
in a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested withthe exception of employee social security numbers.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Green Bay Area Visitor & Convention Bu-reau, Green Bay, Wisconsin, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with United Food and Com-mercial Workers Union Local 73A, affiliated with theUnited Food and Commercial Workers International
Union, AFLŒCIOŒCLC as the exclusive bargaining rep-resentative of the employees in the bargaining unit, andrefusing to furnish the Union information that is relevant
and necessary to its role as the exclusive bargaining rep-resentative of the unit employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time setup, cleanup andmaintenance employees employed by the Green BayArea Visitor & Convention Bureau, Inc., at the Brown
County Veterans Memorial Arena and Exposition
Center complex, Green Bay, Wisconsin; excluding of-fice clerical, sales security, rescue and managerial em-ployees, car parkers, ushers, stage employees, servicerepresentatives, door persons, tour escorts, employeesof Promotional Management, Inc., temporary agency
employees, guards, and supervisors as defined in the
Act, and all other employees. GREEN BAY AREA VISITOR & CONVENTION BUREAU3(b) Furnish the Union information that it requested onNovember 13, 1998, with the exception of employeesocial security numbers.(c) Within 14 days after service by the Region, post atits facility in Green Bay, Wisconsin, copies of the at-tached notice marked ﬁAppendix.ﬂ3  Copies of the notice,on forms provided by the Regional Director for Region30 after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since November20, 1998.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  March 18, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                         Member(SEAL)          NATIONAL LABOR RELATIONS BOARDMEMBER BRAME, dissenting.In the underlying representation proceeding, I dis-sented from my colleagues™ denial of the Employer™srequest for review of the Regional Director™s Decision
and Direction of Election, in which he found events and
operations supervisors to be employees and not statutory
supervisors and, therefore, eligible to vote.  Accordingly,I dissent here from my colleagues™ granting the GeneralCounsel™s Motion for Summary Judgment and their
                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂfinding that the Employer violated Section 8(a)(5) and(1) of the Act.Dated, Washington, D.C.  March 18, 1999J. Robert Brame III,                     Member                NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with United Food andCommercial Workers Union Local 73A, affiliated withthe United Food and Commercial Workers International
Union, AFLŒCIOŒCLC as the exclusive representative
of the employees in the bargaining unit, and WE WILLNOT refuse to furnish the Union information that is rele-vant and necessary to its role as the exclusive bargainingrepresentative of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time setup, cleanup andmaintenance employees employed by the Green BayArea Visitor & Convention Bureau, Inc., at the Brown
County Veterans Memorial Arena and ExpositionCenter complex, Green Bay, Wisconsin; excluding of-fice clerical, sales security, rescue and managerial em-ployees, car parkers, ushers, stage employees, servicerepresentatives, door persons, tour escorts, employeesof Promotional Management, Inc., temporary agency
employees, guards, and supervisors as defined in the
Act, and all other employees.WE WILL furnish the Union information that it re-quested on November 13, 1998, with the exception ofemployee social security numbers.GREEN BAY AREA VISITOR & CONVENTION BUREAU